Citation Nr: 0214578	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1968 and from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The April 2000 rating decision granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, effective September 30, 1999.  In 
April 2002, the 30 percent disability evaluation was 
increased to 50 percent, effective September 30, 1999.

The Board notes that the veteran requested a personal hearing 
at the RO in an October 2000 statement.  However, in December 
2000, the veteran withdrew the hearing request.  There are no 
other outstanding hearing requests of record.  No additional 
action in this regard is warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as: obsessive rituals; obscure, illogical, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently; spatial 
disorientation; neglect of personal appearance and hygiene; 
impaired impulse control; and an inability to establish and 
maintain effective relationships.



CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences depression, difficulty sleeping, and 
memory problems.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
In the April 2002 supplemental statement of the case, the 
veteran was apprised of the type of evidence needed to 
substantiate his claim, the evidence VA would obtain, and the 
evidence he should submit.  See Quartuccio v. Principi, 16 
Vet. App.  183,187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  In August 2002, the veteran 
submitted additional medical evidence to substantiate his 
claim.  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several VA examinations.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

As previously noted, in April 2000 the RO granted service 
connection for PTSD and rated it as 30 percent disabling, 
effective September 30, 1999.  The veteran appealed.  
Thereafter, additional evidence was submitted, and in April 
2002, the RO increased the disability evaluation to 50 
percent, effective September 30, 1999.  As the 50 percent 
disability evaluation is less than the maximum percentage 
rating available under the applicable Diagnostic Code, the 
veteran's claim for an increased evaluation remains open and 
on appeal.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 
35, 38 (1993).   

The pertinent evidence of record consists of VA medical 
records, VA examination reports, and private medical records.

An April 1999 private medical record from the Community 
Counseling Center (the Center) indicates that the veteran was 
hospitalized with complaints of impaired sleep, recurrent 
flashbacks, and periods of agitation and social withdrawal.  
The veteran reported a history of depression, for about 
thirty years and a prior history of alcohol abuse.  He also 
reported that he had increased health problems, and that he 
had been disabled due to chronic emphysema and arthritis 
since 1995.  He also complained of feelings of hopelessness 
and helplessness with regard to his health problems and 
financial difficulties.  He stated that he was married to his 
first wife for twenty years, but that they divorced, that he 
had been remarried for seven years, and that he had a 
relationship with his son from his first marriage.  Mental 
status examination showed that the veteran was cooperative 
and of average intellect.  His affect was mildly constricted 
and moderately labile.  His memory was intact as to recent 
and remote events and his thought processes were well 
organized and logical.  There was no evidence of 
hallucinations or delusions.  The veteran admitted to 
suicidal thoughts, but denied any plan or intent.  He also 
related having an exaggerated startle response and that he 
avoided relationships and events that could cause flashbacks.  
His insight and judgment were intact.  The examining provider 
noted that the veteran's slightly slurred speech was due to 
his dentures.  The diagnoses were PTSD, with delayed onset 
and recurrent, moderate major depression, without psychotic 
features.  A Global Assessment of Functioning (GAF) score of 
55 was assigned, with a past year GAF score of 65.  The 
provider noted that the veteran was depressed and anxious and 
tended to isolate himself socially.

June 1999 treatment notes from the Center state that the 
veteran denied suicidal and homicidal ideation and that he 
reported that his sleep was still impaired in that he woke-up 
every two to three hours.  He complained of difficulty 
concentrating.  The diagnosis was mild major depressive 
disorder without psychosis.

December 1999 treatment notes from the Center indicate that 
the veteran reported that he slept "great" when he was 
taking his medication and that his mood was usually good, 
with some "spells of anger or sadness."  His mental status 
examination was noted as being unchanged and the examining 
provider noted that veteran did well with his activities of 
daily living when he was on his medication.  The assessment 
was recurrent major depressive disorder and PTSD.  A January 
2000 record indicated that the veteran complained of trouble 
with his short-term memory.  A February 2000 record indicates 
that the veteran reported that outpatient counseling was 
helping and that he denied any new or increased psychiatric 
symptoms.  His mental status examination was stable, but his 
short-term memory was poor.

The veteran was first afforded a VA examination in March 
2000.  According to the report, the veteran complained of 
difficulty sleeping, anxiety, nightmares, and feelings of 
detachment from others.  He reported "fleeting suicidal 
thoughts" and that he stopped abusing alcohol about five 
years earlier.  Mental status examination indicated that the 
veteran had good hygiene, was cooperative, and maintained 
good eye contact.  His affect was mildly depressed and mildly 
restricted, but he had a normal range of psychomotor 
behavior.  His speech was clear and coherent, and he denied 
hallucinations, delusions, or paranoid feelings.  He 
performed fairly on serial sevens and did well on simple 
similarity testing.  His attention was good and his 
concentration was fair.  His intellect was average, his 
insight was fair, and his judgment was intact.  The diagnoses 
were mild PTSD and alcohol abuse in remission.  His 
psychosocial stressors were deemed to be moderate in 
severity.  A GAF score of 65 was assigned.

A March 2000 medical psychotherapy note from the Center 
indicates that the veteran reported improved sleep with 
Zyprexa and an improved mood with Paxil.  He denied any new 
or increased psychiatric symptoms, but complained of short-
term memory problems.  

A May 2000 treatment note from the Center shows that the 
veteran's affect was stable, and that the veteran did not 
have any suicidal ideation or overtly psychotic symptoms.  A 
May 2000 record from C. J. Lastrapes, D.O., states that the 
veteran's depression with anxiety was stable.

A June 2000 note shows that the veteran had a "breakthrough 
depression" with a low mood and anhedonia.  He reported 
intermittent suicidal thoughts, without intent or plan, 
particularly when he thought about his combat experiences.  
The diagnoses were recurrent major depression and PTSD.  A 
July 2000 note from the Center indicates that the veteran 
reported an improved mood and improved sleep with an increase 
in his Paxil dosage.  He denied any marked nightmares.

A July 2000 VA treatment note indicates that the veteran 
reported that his Paxil was increased by another provider 
because he was experiencing increased irritability and 
sleeplessness.  The diagnosis was PTSD.

A September 2000 VA treatment note indicates that the veteran 
reported continuing treatment with a private psychiatrist and 
therapist.  He complained of worsening memory problems.  The 
examining provider noted that the veteran's problems may have 
more to do with his short-term memory than his long-term 
memory, and recommended psychological testing or meeting with 
the veteran's primary care or mental health providers.  A 
September 2000 record from Dr. Lastrapes states that the 
veteran reported increasing difficulty with his short-term 
memory.  Neurological examination was nonfocal and mental 
status examination showed some reduction in the veteran's 
short-term memory, but that it was fairly good overall.

October 2000 notes from the Center indicate that the veteran 
complained of shifting moods, nightmares, and decreased 
sleep.  He also reported suicidal thoughts, hypervigilance, 
and unease in crowds, as well as irritability.  There was no 
evidence of any overt psychotic symptoms.  The diagnoses were 
recurrent major depressive disorder and PTSD.  An October 
2000 record from Dr. Lastrapes states that the veteran's 
medical problems include PTSD, chronic low back pain, 
depression, allergies, hyperlipidemia, and chronic 
obstructive pulmonary disease.

In November 2000, the veteran's wife submitted a letter 
stating that the veteran had problems communicating with 
others, had a bad temper, and that his personal hygiene was 
"bad at home," as she had to fight with him to get him to 
shave and shower.  She also stated that the veteran's memory 
was poor, requiring her to repeat things, and that the 
veteran was no longer interested in attending church.  She 
reported that the veteran experienced nightmares whenever he 
experienced stressful situations and that their relationship 
was strained by the veteran's problems.

A November 2000 record from Dr. Lastrapes indicates that the 
veteran's PTSD was stable.

A November 2000 letter from R. LeFebvre, M.S.W., of the 
Center, states that the veteran was diagnosed with chronic 
PTSD and experienced symptoms of hyperarousal, avoidance, and 
"intrusive re-enactment of prior combat experiences."  Mr. 
LeFebvre stated that these symptoms improved with medication, 
but were not yet in remission, and that these symptoms 
"impaired [the veteran's] ability to maintain activities of 
daily living, including tolerance of social interactions . . 
. ."  

Another November 2000 letter from the Center, in particular 
from R. McCool, M.D., states that the veteran had been 
treated at the Center for recurrent major depression and 
PTSD, using psychotropic drugs for stabilization of his 
symptoms, including Xanax, Paxil, and Zyprexa.

A November 2000 VA medical record indicates that the veteran 
complained of increased irritability and tension, as well as 
suicidal thoughts.  The veteran reported that he did not have 
any friends and did not attend church or belong to any 
organizations.  The examining provider noted that the veteran 
was "introspective and ruminative" with feelings of 
sadness, insecurity, inferiority, and inadequacy.  The 
veteran also tended to isolate and alienate himself.  His 
thought process was rigid.  Examination showed that the 
veteran was well groomed, cooperative, and alert and 
oriented.  Eye contact was fair.  His affect was constricted 
and his mood was depressed.  There was no evidence of memory 
impairment.  The diagnosis was PTSD and psychosocial 
stressors included family and financial problems.  A GAF 
score of 50 was assigned.

Another November 2000 VA record indicates that the veteran 
reported increased isolation and depressive symptoms, with 
sporadic sleep.  He did not express any suicidal or homicidal 
ideation.  

December 2000 treatment notes from the Center indicate that 
the veteran complained of problems sleeping, including 
restlessness and nightmares.  He also complained of feeling 
depressed and attributed his increased symptoms to a motor 
vehicle accident.  There was no overt evidence of suicidal 
thoughts or psychiatric symptoms.  The diagnoses were 
recurrent major depressive disorder and PTSD.

The veteran was provided with another VA examination in March 
2001.  According to that report, the veteran complained of 
multiple health problems including problems with his back and 
legs, chronic obstructive pulmonary disease, and heart 
disease.  He reported that he worked in a shoe factory prior 
to service, as a deckhand and factory worker following his 
service, and then as a security guard, but that he stopped 
working in 1989.  He also related that he had been married to 
his current wife for 8 years and that he maintained a 
relationship with his son from his first marriage.  He 
complained of problems with depression, sleep impairment, 
nightmares, and suicidal thoughts.  He also complained that 
his depression became more severe due to his constant 
problems with pain from his physical disabilities, and that 
he worried about paying bills.  He reported that he stopped 
using alcohol six years earlier and that he did not have any 
problems with his appetite.  The veteran also reported that 
he first received mental health treatment in April 1999 and 
that he stopped abusing alcohol without entering treatment.  
He related that he attended church once a month and 
participated in a church activity once a month, but that he 
preferred to stay in the car when shopping, because shopping 
made him feel uncomfortable.  He also related that he had 
fleeting thoughts of suicide about once a week, but had no 
plan or intent.  He denied homicidal ideation.  Mental status 
examination showed an appropriate mood and affect, with clear 
and discernible speech.  Language was normal.  The veteran 
was oriented, and had immediate task recall, but had some 
difficulty on delayed task recall.  He could not complete 
serial sevens.  There was no evidence of delusions or 
hallucinations.  The veteran was capable of understanding, 
remembering, and following simple instructions.  
Concentration was adequate, as was his ability to interact 
socially.  The veteran scored a 28 out of 30 on the Folstein 
Mini Mental Status Examination, and the examiner noted that a 
score of 23 or less suggested a need for further assessment.  
The diagnoses were PTSD, dysthymic disorder, and alcohol 
abuse in full remission.  A GAF score of 50 was assigned.  
The examiner opined that the veteran appeared to have a major 
affective disorder. 

In May 2001, the veteran reported, during his VA treatment, 
that he had nightmares, but that his mood was stable.

A VA medical record dated August 2001 states that the veteran 
reported that he felt his PTSD symptoms were exacerbated by 
his May 2001 back surgery.  He complained of nightmares, 
flashbacks, anger, rage, and sleep disturbance, as well as an 
inability to concentrate, suspiciousness, and irritability.  
He also related that he had begun contacting individuals who 
served in his company in Vietnam.  The examining provider 
noted that the veteran was unable to do most work-related 
activities because of his back pain, as well as his 
psychological symptoms, and that his chronic back pain 
rendered the veteran unable to do any manual labor.  Mental 
status examination showed that the veteran had good hygiene 
and grooming and that he was alert and oriented.  His 
psychomotor activity was marked by nervous mannerisms and 
agitation and his mood was anxious, with a constricted 
affect.  Eye contact was fair, he was cooperative, and his 
speech was regular.  His thought process and language was 
coherent, relevant, and logical, without evidence of a 
thought disorder or psychosis.  He denied hallucinations and 
delusions, but admitted suicidal ideation without intent or 
plan.  The examiner noted that there appeared to be evidence 
of generalized paranoid ideation.  He denied homicidal 
ideation.  His concentration was mildly impaired, but his 
cognitive functioning was intact and his insight and judgment 
were fair.  The diagnosis was PTSD and psychosocial stressors 
were listed as chronic pain and ongoing financial problems.  
Physical disabilities included a back disorder, 
hyperlipidemia, coronary artery disease, chronic obstructive 
pulmonary disease, and allergies.  A GAF score of 50 was 
assigned.

An October 2001 VA medical record shows that the veteran 
complained of sleep disturbances due to combat-related 
nightmares and some memory problems.  His mood was stable, 
and his thought processes were organized and goal-directed.  
Another record indicates that the veteran reported that he 
was treated at the emergency room of a local hospital due to 
a panic attack, chest pain, and tachycardia.  His wife 
reported that the veteran had "violent activity" during 
sleep and panic attacks for a month.  Mental status 
examination showed that the veteran was well groomed with 
good hygiene and that he was alert and oriented.  His 
psychomotor activity was marked by restlessness, his mood was 
anxious, and his affect was constricted.  Eye contact was 
poor.  His speech was regular in rate, rhythm, and volume, 
with coherent language and a relevant and logical thought 
process.  He was cooperative and denied hallucinations and 
homicidal ideation.  The veteran admitted suicidal ideation 
without a plan.  The examining provider noted evidence of 
generalized paranoid ideation.  The diagnosis was PTSD with 
exacerbation and a GAF score of 50 was assigned.

A November 2001 VA medical record indicates that the veteran 
had the panic attack requiring a trip to the emergency room 
in October because the veteran had forgotten to take his 
medication for several days.  In addition, the veteran 
reported experiencing increased tension and irritability 
since he began to lower the dosage of his medication.  The 
examining provider noted that the veteran reported receiving 
conflicting information from private psychiatrists and VA 
providers.

A January 2002 VA medical record shows that the veteran 
reported that an increase in one of his medications helped 
with his PTSD symptoms.  He related that he sleeps about five 
hours per night, but over the past months he has had four or 
five violent episodes while sleeping and that he had panic 
attacks about once a week.  He complained of poor energy and 
motivation.  Mental status examination showed that the 
veteran had good hygiene and was well groomed.  He was alert, 
oriented, and cooperative.  His mood was dysphoric, his 
affect was constricted, and his eye contact was poor.  His 
speech was low in volume, but his language was coherent.  He 
denied homicidal ideation, but admitted to suicidal thoughts 
without intent or plan.  The diagnosis was PTSD and a GAF 
score of 50 was assigned.  

Another January 2002 record indicates that the veteran 
reported a decrease in panic attacks since his medication was 
changed.  His mood was stable and his thought process was 
organized.  There was no evidence of suicidal or homicidal 
ideation.

A March 2002 VA treatment note indicates that the veteran 
reported that he was stressed due to household plumbing 
problems, which caused him to be irritable and moody 
afterwards.  Mental status examination showed that the 
veteran was well groomed with good hygiene.  He was alert, 
oriented, and cooperative.  His mood was dysphoric with a 
constricted affect.  Eye contact was poor and his speech was 
low in volume.  His language was coherent and his thought 
process was relevant.  He denied suicidal or homicidal 
ideation.  The diagnosis was PTSD and a GAF score of 50 was 
assigned.

June 2002 VA treatment note indicates that the veteran 
reported that he was sleeping well, but that he worried a 
lot, particularly about finances.  He also complained about 
poor energy and motivation.  Mental status examination showed 
that the veteran was well groomed with good hygiene.  His 
mood was fair, but his affect was constricted.  Eye contact 
was fair, but his speech was low in volume.  He denied 
suicidal or homicidal ideation.  The diagnosis was PTSD and a 
GAF score of 50 was assigned.

The veteran's PTSD is currently rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that since service connection 
has been in effect the veteran's disability picture has been 
and remains consistent with the currently assigned 50 percent 
disability evaluation and that an increased disability 
evaluation is not warranted.  In this regard, the Board finds 
that the veteran's PTSD symptoms to include his occasional 
panic attacks, irritability, and nightmares are contemplated 
by the currently assigned 50 percent evaluation.  The 
objective clinical evidence of record does not show that the 
veteran experiences severe social impairment, or that he has 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or an inability to function independently.  
No objective evidence of delusions, hallucinations, or 
impaired thought processes has been demonstrated either.  By 
history and currently, the veteran has had fair 
concentration, insight, and judgment, with a coherent speech 
and a logical thought process.  In addition, the veteran has 
been and remains well groomed, oriented, and cooperative.  
Furthermore, although the veteran reported that he is 
isolated socially, the record reflects that he has a good 
relationship with his family and attends activities outside 
his home.  Additionally, the Board notes that the veteran 
left his job due to his arthritis and chronic obstructive 
pulmonary disease.  While the Board acknowledges that the 
veteran, on occasion, reported a mildly impaired recent 
memory, the record overall reflects that his remote and 
immediate memory remain intact.  Further, while the Board 
acknowledges that the veteran has reported having 
intermittent suicidal thoughts, the veteran has consistently 
denied any intent or plan, and recent medical reports reveal 
no evidence of suicide ideation.  The Board also acknowledges 
the statement by the veteran's wife that the veteran is moody 
and uncommunicative, and that she is responsible for his 
grooming.  However, the Board notes that the veteran's moods 
appeared to be related to his medication and were resolved 
with prescription changes.  As previously noted, there is no 
objective evidence establishing that the veteran is unable to 
maintain good personal hygiene.  

Further, the Board recognizes that a private social worker 
found that the veteran's activities of daily living were 
impaired by his PTSD symptoms.  However, the Board points out 
that the social worker's opinion was not based on review of 
the veteran's medical records.  In any event, the veteran's 
social and occupational impairment is contemplated by the 
currently assigned 50 percent evaluation. 

It is acknowledged that according to Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), GAF scores of 41 to 50 are indicative of serious 
impairment in social, occupational, or school functioning, 
GAF scores of 51 to 60 are indicative of moderate difficulty 
in social and occupational functioning, and GAF scores of 61 
to 70 are indicative of mild symptoms or some difficulty in 
social or occupational functioning.  Id.; 38 C.F.R. § 4.130.  
However, in this case, while a GAF score of 50 has been 
assigned, the clinical evidence does not demonstrate that the 
veteran's PTSD is productive of serious impairment so as to 
warrant an increased rating.  The veteran's treating provider 
in April 1999 and the examining provider in March 2000 
indicated that the veteran's GAF score was 65, which reflects 
mild symptomatology.  Moreover, as previously discussed, 
since service connection has been in effect, the veteran has 
been alert, oriented and cooperative, and has had logical and 
goal-directed speech and thought processes.  His judgment has 
been fair as well.  No objective evidence indicative of 
obsessive rituals which interfere with routine activities, 
impaired impulse control, neglect of personal hygiene, or 
illogical, obscure or irrelevant speech is present.  Thus, 
the Board finds that the GAF score of 50 is inconsistent with 
the veteran's overall clinical disability picture.  A GAF 
score of 50, without symptomatology consistent with that 
required for the next higher disability evaluation, is 
insufficient to warrant an increased evaluation.  As such, 
the Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 50 percent disability 
evaluation and no more.

The Board has also considered whether the veteran might be 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  The Board notes that 
the veteran's current unemployment is due to disabilities 
completely unrelated to his PTSD and that the veteran was 
only hospitalized once for his PTSD.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence weighs against the claim of entitlement to an 
initial rating in excess of 50 percent for PTSD.  The appeal 
is denied.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

